Citation Nr: 0813063	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-14 452A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned a 10 percent 
rating for PTSD, effective June 10, 2004.  The RO 
subsequently increased the evaluation to 30 percent, 
effective August 3, 2006.

The veteran testified at a Board hearing in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the March 2008 Board hearing, the veteran testified that 
he has received treatment from the VA facility in Asheville 
more recently than accounted for in the record.  Also, the 
veteran testified that his symptoms have increased in 
frequency and severity since the last VA examination 
conducted in August 2006.  Therefore, VA should conduct 
another examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997) (VA should have scheduled another examination where 
the appellant complained of increased hearing loss two years 
after his last audiology examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA medical 
records and associate with the claims 
file.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his PTSD.  The claims folder 
must be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

4.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




